DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              GATELAND VILLAGE CONDOMINIUM, INC.,
                           Appellant,

                                     v.

                       MARY ELIZABETH HOLLY,
                              Appellee.

                              No. 4D21-2639

                           [November 16, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mily R. Powell, Judge; L.T. Case No. 20-5094 CACE (09).

    Michele K. Feinzig of Michele K. Feinzig, P.A., Coral Springs, and Beth
G. Lindie and Jeremy M. Zubkoff of Esler & Lindie, P.A., Fort Lauderdale,
for appellant.

   Tyrone A. Latour of Latour Esquire, P.A., Coral Springs, for appellee.

CIKLIN, J.

   Gateland Village Condominium, Inc. (“Gateland”), appeals an order
dismissing its suit against Mary Elizabeth Holly (“Holly”). We agree with
Gateland that the trial court erred in dismissing its suit based on defective
service and a finding that Gateland failed to comply with statutory
conditions precedent to suit. We therefore reverse the challenged order.

   This appeal arises from a suit brought by Gateland, a condominium
association, against Holly, a unit owner. In Count III of the complaint,
Gateland alleged Holly breached the governing documents by refusing to
provide Gateland access to her unit and by failing to maintain and repair
her air conditioning system which was causing continued damage to the
common area condominium roof and water intrusion into another
condominium owner’s unit. Gateland also alleged it satisfied all conditions
precedent to bringing suit. With respect to that count, Gateland sought a
judgment for damages including pre-judgment interest, “lien rights under
the Declaration of Condominium and Bylaws and for foreclosure upon
same, costs, and reasonable attorney’s fees and costs pursuant to Florida
Statute §718.303 and/or the Declaration of Condominium and/or
Bylaws.”

    At the same time it filed its complaint, Gateland moved for a temporary
injunction based on allegations contained in the complaint. Holly filed an
opposition to the motion, asserting that the trial court lacked personal
jurisdiction due to the absence of service of process. After a hearing on
Gateland’s temporary injunction motion, at which Holly’s counsel
appeared, the trial court granted relief but made some accommodations
for Holly based in part on stipulations made by the parties. Subsequently,
Holly filed an answer (which she twice amended) and in which she sought
affirmative relief. Additionally, Holly raised affirmative defenses, including
her claim that the trial court lacked personal jurisdiction because she was
not personally served with the summons and complaint. Holly also alleged
that Gateland failed to satisfy prerequisites to filing suit required by
statutes and by the condominium’s governing documents.

   Holly moved for summary judgment, seeking dismissal of the suit based
on the three affirmative defenses which she asserted, in addition to other
grounds. Gateland responded, asserting among other things that Holly
waived service of process by seeking affirmative relief, including
reinstallation of her air conditioning unit, reimbursement of prior
assessments which she had paid, and attorney’s fees. Gateland also
argued that the statutes on which Holly relied did not apply and the
bylaws’ notice provision does not apply to emergency situations.

   The trial court agreed with Holly and dismissed the suit without
prejudice to refile; however, the court did not address Holly’s argument
that Gateland failed to satisfy the notice provision of the bylaws.

   On appeal, Gateland argues, and we agree, that based on the record
before us, which includes court filings and transcripts of the injunction
hearing, Holly waived the issue of defective service of process and lack of
personal jurisdiction by seeking affirmative relief. See generally Babcock
v. Whatmore, 707 So. 2d 702, 704 (Fla. 1998) (“[A] defendant waives a
challenge to personal jurisdiction by seeking affirmative relief – such
requests are logically inconsistent with an initial defense of lack of
jurisdiction.”). Even if Holly had not waived the issue, dismissal was
improper. See Nationsbank, N.A. v. Ziner, 726 So. 2d 364, 367 (Fla. 4th
DCA 1999) (recognizing that where improper service by mail was made
within the allotted time period, “instead of moving for a dismissal, the
proper procedure is for a defendant to move to quash service”).

  Gateland also argues the trial court erred in dismissing based on
Gateland’s purported failure to satisfy statutory conditions precedent to

                                      2
suit found in sections 718.116(5)-(6) and 718.121(4), Florida Statutes
(2020). In a written order of dismissal, the court ruled as follows:

      The Condominium Act sets out preconditions that must be
      satisfied before the Association can file to foreclose on Holly.
      See Florida Statute 718.121(4) and 718.116(5) and subsection
      (6). These include sending a notice of intent to file a claim of
      lien, recording a claim of lien, and sending a notice of intent
      to foreclose a claim of lien, all before filing to foreclose. . . .
      Here, the Association failed to satisfy statutory . . .
      preconditions to foreclosure by (1) failing to send Holly a
      notice of intent to file a claim of lien, (2) failing to record a
      claim of lien against Holly, and (3) failing to send Holly a notice
      of intent to foreclose a claim of lien.

   This was error. Section 718.116(6) does not provide for a condition
precedent to the filing of a foreclosure suit. Rather, it provides for written
notice of intent to foreclose on a lien for unpaid assessments before a
foreclosure judgment may be entered. See § 718.116(6)(b), Fla. Stat.
(2020). Further, because Gateland’s suit also sought injunctive relief and
damages based on a breach of the condominium’s governing documents,
the trial court erred in dismissing the entire suit based on a finding that
applied only to Gateland’s request for a foreclosure judgment.

    Additionally, section 718.116 does not contain an absolute requirement
of pre-lien notice or recordation of a claim of lien. Instead, section
718.116(5)(a) provides that “[t]he association has a lien on each
condominium parcel to secure the payment of assessments” and that “the
lien is effective from and shall relate back to the recording of the original
declaration of condominium.” As we explained in Calendar v. Stonebridge
Gardens Section III Condo. Ass’n, 234 So. 3d 18 (Fla. 4th DCA 2017):

      Section 718.116 clearly states that an association has a lien
      on each parcel, and implies that a claim of lien against a unit
      owner for assessments becomes necessary only in cases
      where a mortgagee is also asserting a claim:

         (5)(a) The association has a lien on each condominium
         parcel to secure the payment of assessments . . . . [T]he
         lien is effective from and shall relate back to the recording
         of the original declaration of condominium . . . . However,
         as to first mortgages of record, the lien is effective from
         and after recording of a claim of lien in the public records
         of the county in which the condominium parcel is

                                      3
         located.

      § 718.116, Fla. Stat. Consequently, under section 718.116,
      where a declaration of condominium is recorded, such as in
      the instant case, recording a claim of lien is not an absolute
      prerequisite to the enforcement of a lien for unpaid
      assessments. . . .

Id. at 19 (alterations in original).

    Finally, although the applicable version of section 718.121(4) provides
that a notice of intent must be sent to the unit owner prior to filing a lien,
Gateland did not file a lien. Rather, as previously discussed, Gateland had
a lien upon recording the original declaration of condominium.

   Based on the foregoing, we reverse the dismissal of Gateland’s suit and
remand for further proceedings.

   Reversed and remanded for further proceedings.

WARNER and ARTAU, JJ., concur.

                              *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                       4